USCA4 Appeal: 18-2072    Doc: 15        Filed: 11/13/2018    Pg: 1 of 1


                                                               FILED: November 13, 2018

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 18-2072
                                    (1:17-cv-00659-TDS-LPA)
                                      ___________________

        RICHARD L. WINANS, on behalf of himself and all others similarly situated

                     Plaintiff - Appellant

        v.

        FRANKLIN COLLECTION SERVICE, INC.; DAN FRANKLIN

                     Defendants - Appellees

                                      ___________________

                                           ORDER
                                      ___________________

               Upon consideration of the stipulated motion to voluntarily dismiss, the court

        dismisses this appeal, upon such terms as have been agreed to by the parties,

        pursuant to Rule 42(b) of the Federal Rules of Appellate Procedure.

                                               For the Court--By Direction

                                               /s/ Patricia S. Connor, Clerk




              Case 1:17-cv-00659-TDS-LPA Document 25 Filed 11/13/18 Page 1 of 1
